Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 10/15/2020 claiming domestic priority to 62/915,771 filed 10/16/2019.

As filed, claims 1-18 and 21-24 are pending; and claims 19, 20, and 25-31 are cancelled.

Election/Restrictions
Applicant’s election of Group I – Claims 1-18 in the reply filed on 8/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    105
    356
    media_image1.png
    Greyscale
, which is example 29 on pg. 64 of the instant specification. The claims, which read on the elected species, are instant claims 1-9 and 12-18, according to Applicant’s reply filed 8/10/2020.


Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 and 8/10/2022 has been considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the text, “103856239v.1”, at line 10 needs to be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, this claim refers to compounds from Table 1, but does not provide the chemical structure of said compounds.  Consequently, one must refer back to the specification to find the formulae of said compounds.  Claim must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Therefore, the claim is rendered indefinite.
For claim interpretation, the scope of claim 15 will be limited by the compounds depicted in Table 1 of the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 7, 9, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0179197, hereinafter Wu.

Regarding claims 1-3, 6, 7, 9, 13, 15, and 18, Wu, for instance, teaches the following compound or pharmaceutical composition thereof as immunomodulators for treating cancer, etc. All of which meets all the limitations of these claims.


    PNG
    media_image2.png
    77
    298
    media_image2.png
    Greyscale
(abstract)

    PNG
    media_image3.png
    95
    293
    media_image3.png
    Greyscale
(paragraph 0007)


    PNG
    media_image4.png
    122
    512
    media_image4.png
    Greyscale

(pg. 219, Ex. 205)
Wherein: instant variable Z is 
    PNG
    media_image5.png
    90
    86
    media_image5.png
    Greyscale
; instant variable Rc is -X4-NRaRb; instant variable X4 is CH2; NRaRb together forms pyrrolidine substituted by -OH; instant variables R6-R8 are H; instant variable R4 is methyl; instant variable n is 0; instant variable R3 is methyl; instant variable A is benzoxazole substituted by CN; instant variable X1 is CH2; NR2aR2b together forms pyrrolidine substituted by methyl and -X3-CO3Ra; instant variable X3 is a bond; and instant variable Ra is H.

Claims 1-8, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0347785, hereinafter Zhang.

Regarding claims 1-8, 12-15, and 18, Zhang, for instance, teaches the following compound or pharmaceutical composition thereof as immunomodulator.  All of which meets all the limitation of these claims.


    PNG
    media_image6.png
    66
    314
    media_image6.png
    Greyscale
(abstract)

    PNG
    media_image7.png
    111
    314
    media_image7.png
    Greyscale
(paragraph 0117)

    PNG
    media_image8.png
    182
    488
    media_image8.png
    Greyscale

(pg. 16, 4th compound)

Wherein: instant variable Z is 
    PNG
    media_image9.png
    78
    72
    media_image9.png
    Greyscale
; instant variable Rc is -X4-NRaRb; instant variable X4 is CH2; instant variable Ra is H; instant variable Rb is CH2COOH; instant variables R6-R8 are H; instant variable R4 is chloro; instant variable n is 0; instant variable R3 is chloro; instant variable A is pyridyl substituted by methoxy; instant variable X1 is CH2; and  instant variable R2a is H; instant variable R2b is -X2-Y; instant variable X2 is CH2; and instant variable Y is pyrrolidine substituted by oxo.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-9, 12-16, and 18 are rejected.
Claim 17 is objected.
Claims 10, 11, and 21-24 are withdrawn.
Claims 19, 20, and 25-31 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626